Case: 20-10729     Document: 00515819532         Page: 1     Date Filed: 04/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 13, 2021
                                  No. 20-10729                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jamaar Robinson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 5:03-CR-104-2


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Jamaar Robinson, federal prisoner # 30170-177, was convicted in 2004
   of conspiracy to distribute and to possess with the intent to distribute more
   than 50 grams of cocaine base. He was determined to be a career offender




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10729      Document: 00515819532          Page: 2   Date Filed: 04/13/2021




                                    No. 20-10729


   under U.S.S.G. § 4B1.1, and he was sentenced within the guidelines range to
   327 months of imprisonment and five years of supervised release.
          In 2019, Robinson filed a counseled motion for a reduction of sentence
   pursuant to Section 404 of the First Step Act of 2018. He argued that he was
   eligible for a reduction of sentence because he had been convicted of a cocaine
   base offense for which the statutory penalty range had been reduced and he
   had not previously received relief under the Fair Sentencing Act of 2010. He
   added that a term of time served would be fair because he no longer qualified
   as a career offender under the Guidelines in light of United States v. Hinkle,
   832 F.3d 569 (5th Cir. 2016). The district court granted Robinson’s motion,
   reducing his sentence to 300 months of imprisonment, which was below the
   revised 480-month statutory maximum.
          Proceeding pro se, Robinson now appeals on the ground that the
   district court erred in reducing his sentence by only 27 months and should
   have instead sentenced him to time served.         Robinson argues that, in
   resentencing him pursuant to the First Step Act, the district court should
   have either removed the career-offender designation or considered that he
   would no longer be a career offender if sentenced today in light of Hinkle.
   Robinson also asserts that it was unfair for the district court to consider his
   negative post-sentencing conduct and whether he would be a danger to the
   public based on conduct that occurred prior to his incarceration.
          A district court’s decision whether to reduce a sentence pursuant to
   the First Step Act is generally reviewed for abuse of discretion. United States
   v. Stewart, 964 F.3d 433, 435 (5th Cir. 2020); United States v. Jackson, 945
   F.3d 315, 319 & n.2 (5th Cir. 2019), cert. denied, 140 S. Ct. 2699 (2020). “A
   court abuses its discretion when the court makes an error of law or bases its
   decision on a clearly erroneous assessment of the evidence.” United States
   v. Larry, 632 F.3d 933, 936 (5th Cir. 2011) (internal quotation marks and




                                         2
Case: 20-10729      Document: 00515819532           Page: 3    Date Filed: 04/13/2021




                                     No. 20-10729


   citation omitted). However, “to the extent the court’s determination turns
   on the meaning of a federal statute such as the [First Step Act],” de novo
   review applies. Jackson, 945 F.3d at 319 (internal quotation marks and
   citation omitted).
          The district court permissibly considered the 18 U.S.C. § 3553(a)
   factors, as well as public safety issues and Robinson’s post-sentencing
   conduct, in determining whether to reduce his sentence. See Jackson, 945
   F.3d at 321-22 & nn. 7, 8. The record does not demonstrate that the district
   court based its decision on an erroneous assessment of the facts, and
   Robinson’s disagreement with the district court’s implicit weighing of the
   § 3553(a) sentencing factors is not sufficient to demonstrate an abuse of
   discretion. See United States v. Chambliss, 948 F.3d 691, 693-64 (5th Cir.
   2020). Further, to the extent that Robinson argues that the district court was
   required to remove his career-offender status, that issue is foreclosed by our
   decision in United States v. Hegwood, 934 F.3d 414, 418 (5th Cir.), cert. denied,
   140 S. Ct. 285 (2019). Insofar as Robinson asserts that the district court was
   required to consider that he would not be a career offender under the
   Guidelines if sentenced today, that argument is foreclosed as a matter of law
   pursuant to this court’s rule of orderliness. See United States v. Robinson, 980
   F.3d 454, 465 (5th Cir. 2020). While the district court did not expressly
   address Robinson’s career-offender status, the issue was raised in Robinson’s
   counseled motion, and it is presumed that the district court considered the
   issue. See United States v. Evans, 587 F.3d 667, 673 (5th Cir. 2009).
          Under the circumstances, and in light of our decisions in Hegwood,
   Jackson, and Stewart, we find no error with the district court’s decision to
   reduce Robinson’s sentence by 27 months. See Robinson, 980 F.3d at 461-65;
   Larry, 632 F.3d at 936. Robinson’s motion for leave to file a supplemental
   reply brief is GRANTED, and the district court’s judgment is
   AFFIRMED.



                                           3